


109 HR 5423 IH: General Slocum Memorial Study

U.S. House of Representatives
2006-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5423
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2006
			Mr. Serrano (for
			 himself, Mr. Crowley,
			 Mr. Hinchey,
			 Mr. Israel,
			 Mrs. Maloney, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating Oak Point and North Brother Island
		  in the Bronx in the State of New York as a unit of the National Park
		  System.
	
	
		1.Oak point and north brother
			 island study
			(a)Short
			 titleThis Act may be cited as the General Slocum Memorial Study
			 Act.
			(b)FindingsCongress
			 finds as follows:
				(1)The Area would commemorate the June 15,
			 1904, catastrophic fire aboard the General Slocum steamship, which resulted in
			 the deaths of more than 1,000 people, most of them German immigrants and their
			 children.
				(2)At the time of
			 this tragedy, there was a vibrant German neighborhood, known as
			 Kleindeutschland or Little Germany, located on
			 the Lower East Side in New York City.
				(3)Among the churches in Kleindeutschland, St.
			 Mark’s Lutheran Evangelical Church on East 6th Street, held an annual outing to
			 celebrate the end of the Sunday school year for neighborhood children and their
			 families. On June 15, 1904, more than 1,300 people boarded the General Slocum
			 for the annual excursion which was a trip to Locust Grove on Long Island Sound.
				(4)Nearly everyone in the neighborhood knew
			 someone who died in the ensuing fire or who perished in the treacherous waters
			 of the East River near Hell Gate. Many lost their entire families. While most
			 passengers were German, victims and rescuers also included African-Americans,
			 and Jewish, Irish, and Italian immigrants.
				(5)The Slocum tragedy also resulted in the
			 devastation of a lively, bustling, and prosperous lower East Side community.
			 Kleindeutschland disappeared forever as its residents fled the reminders of
			 their great losses. Germans left in record numbers and were soon replaced by a
			 new wave of immigrants. The 1910 census showed only a few German families
			 remained in Kleindeutschland.
				(6)In the wake of the Slocum disaster,
			 maritime safety standards were considerably tightened - one of the doomed
			 ship's legacies.
				(7)The study area marks the location where the
			 greatest loss of life occurred in this, the most deadly peacetime maritime
			 disaster in American history. North Brother Island is where the General Slocum
			 beached and Oak Point is where rescuers assembled and hundreds of bodies were
			 brought ashore.
				(c)DefinitionsIn
			 this Act:
				(1)AreaThe
			 term Area means in Bronx County, New York, the shoreline of the
			 area roughly bounded by 149th Street on the west and Oak Point Rail Yard spurs
			 on the east. It also includes North Brother Island.
				(2)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
				(d)Study
				(1)In
			 generalThe Secretary shall
			 conduct a study of the Area to evaluate the national significance of the Area
			 and suitability and feasibility of designating the Area as a unit of the
			 National Park System.
				(2)CriteriaIn
			 conducting the study required by paragraph (1), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a-5(c)) .
				(3)ContentsThe
			 study required by paragraph (1) shall—
					(A)determine the suitability and feasibility
			 of designating the Area as a unit of the National Park System;
					(B)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the Area; and
					(C)identify
			 alternatives for the management, administration, and protection of the
			 Area.
					(e)ReportSection 8(c) of Public Law 91–383 (16
			 U.S.C. 1a–5(c)) shall apply to the conduct of the study required by this
			 section, except that the study shall be submitted to the Committee on Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate not later than 18 months after the date on which funds
			 are first made available for the study.
			
